

Exhibit 10.9


CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”) is made and entered
into as of this 1st day of February, 2006 , by and between ITLA Capital
Corporation (the “Company”), and Phillip E. Lombardi (the “Employee”).


WHEREAS, the Employee is currently serving as Senior Managing Director, Chief of
Lending Operations of the Company; and


WHEREAS, the Board of Directors of the Company (the “Board of Directors”)
recognizes that, as is the case with publicly held corporations generally, the
possibility of a change in control of the Company may exist and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of key management
personnel to the detriment of the Company and its stockholders;


WHEREAS, the Board of Directors believes it is in the best interests of the
Company to enter into this Agreement with the Employee in order to assure
continuity of management of the Company and to reinforce and encourage the
continued attention and dedication of the Employee to the Employee’s assigned
duties without distraction in the face of potentially disruptive circumstances
arising from the possibility of a change in control of the Company, although no
such change is now contemplated; and


WHEREAS, the Board of Directors has approved and authorized the execution of
this Agreement with the Employee;


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:


1. Definitions.


(a) The term “Change in Control” means the occurrence of any of the following
events with respect to the Company: (1) any person (as the term is used in
section 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”) is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly of securities of the Company representing
33.33% or more of the Company’s outstanding securities; (2) individuals who are
members of the Board of Directors of the Company on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least two thirds of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s stockholders was approved by the nominating committee serving
under an Incumbent Board, shall be considered a member of the Incumbent Board;
(3) a reorganization, merger, consolidation, sale of all or substantially all of
the assets of the Company or a similar transaction in which the Company is not
the resulting entity (unless the continuing ownership requirements clause (4)
below are met with respect to the resulting entity); or (4) a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation in which the voting securities of the Company outstanding
immediately prior thereto represent at least 66.67% of the total voting power
represented by the voting securities of the Company or the surviving entity
outstanding immediately after such merger or consolidation. The term “Change in
Control” shall not include: (1) an acquisition of securities by an employee
benefit plan of the Company; or (2) any of the above mentioned events or
occurrences which require but do not receive the requisite government or
regulatory approval to bring the event or occurrence to fruition.


(b) The term “Disability” means the Employee’s absence from his or her duties
with the Company on a full time basis for six consecutive months as a result of
his or her incapacity due to mental or physical illness, unless within 30 days
after the Company gives the Employee written notice of termination of employment
for such reason the Employee shall have returned to full time performance of his
or her duties.


(c) The term “Date of Termination” means the date specified in the Notice of
Termination, given pursuant to Section 4 of this Agreement, provided that if
within 15 days after any Notice of Termination is given or, if later, prior to
the Date of Termination specified in such Notice, the party receiving such
Notice of Termination notifies the other party that a dispute exists concerning
the Notice of Termination, then the Date of Termination shall be the date on
which the dispute is finally determined, whether by mutual written agreement of
the parties, by a binding arbitration award, or by a final judgment, order or
decree of a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected); and provided further that the Date of Termination shall be
extended by a notice of dispute only if such notice is given in good faith and
sets forth in reasonable detail the facts and circumstances that are the basis
for the dispute, and the party giving such notice pursues the resolution of such
dispute with reasonable diligence. For purposes of this Section 1(c), a
“dispute” extending the Date of Termination shall be limited to a dispute as to
whether the termination was a “Termination for Cause” if the Notice of
Termination given by the Company states that the termination was a Termination
for Cause or whether the termination was an Involuntary Termination if the
Notice of Termination is given by the Employee. Notwithstanding the pendency of
any such dispute, the Company shall continue to pay the Employee the Employee’s
full base salary at the rate in effect when the Notice of Termination was given
and continue the Employee as a participant in all benefit plans in which the
Employee was participating when the Notice of Termination was given ) unless
continued employment is a requirement for participation in any such benefit
plan), until the dispute is finally resolved in accordance with this Section
1(c).


(d) The term “Involuntary Termination” means the termination of the employment
of the Employee without the Employee’s express written consent or a material
diminution of or interference with the Employee’s duties, responsibilities and
benefits as these same duties, responsibilities and benefits exist the day prior
to the Change the Change of Control, including (without limitation) any of the
following actions unless consented to in writing by the Employee: (1) a
requirement that the Employee be based at a place other than the Employee’s work
location immediately prior to the Change of Control or within 35 miles thereof,
except for reasonable travel on Company business; (2) a material demotion of the
Employee; (3) a material reduction in the number or seniority of other Company
personnel reporting to the Employee or a material reduction in the frequency
with which, or in the nature of the matters with respect to which, such
personnel are to report to the Employee, other than as part of a Company-wide
reduction in staff; (4) a material adverse change in the Employee’s salary,
other than as part of an overall program applied uniformly and with equitable
effect to all members of the senior management of the Company; (5) a material
permanent increase in the required hours of work or the workload of the
Employee; (6) a material change in the reporting relationship to which the
Employee reports prior to the Change of Control; or (7) a material increase or
decrease in business responsibilities and duties, such that the Employee’s
qualifications as utilized prior to the Change of Control are no longer
consistent with the qualifications needed for the revised position. The term
“Involuntary Termination” does not include Termination for Cause, termination of
employment due to retirement on or after the Employee attains age 65, death, or
termination of employment by the Company due to Disability.


(e) The term “Notice of Termination” means a notice of termination of the
Employee’s employment pursuant to Section 4 of this Agreement.


(f) The terms “Termination for Cause” and “Terminated for Cause” mean
termination by the Company of the employment of the Employee because of (i)
willful and continued failure by the Employee substantially to perform his or
her duties (other than a failure resulting from physical or mental illness)
after a demand for substantial performance is delivered to the Employee by the
Chairman of the Board of Directors or the Chief Executive Officer of the Company
which specifically identifies the manner in which the Employee has not
substantially performed his or her duties, (ii) the Employee’s willful
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, regulation, or final cease-and-desist order, relating to the
Employee’s employment with the Company or otherwise interfering with the
Employee’s ability to carry out the duties of the employment, or material breach
of any provision of this Agreement or any employment agreement between the
Company and the Employee; provided that no act or failure to act shall be
considered “willful” unless done or omitted to be done by the Employee in bad
faith and without reasonable belief that the act or omission was in or not
opposed to the beat interests of the Company. Any act or failure to act based
upon authority pursuant to a resolution duly adopted by the Board of Directors
or upon the advice of counsel for the Company shall be conclusively presumed to
be done or omitted to be done in good faith and in the beat interacts of the
Company. The Employee’s attention to matters not directly related to the
business of the Company shall not provide a basis for Termination for Cause if
the Board of Directors or the Chief Executive Officer of the Company has
approved the Employee’s engaging in such activities. The Employee shall not be
deemed to have been Terminated for Cause unless and until the Company has
delivered to the Employee a notice containing a resolution adopted by not less
than three-quarters of the entire membership of the Board of Directors at a
meeting called and held for the purpose, after reasonable notice to the Employee
and opportunity for him to appear with counsel before the Board of Directors,
finding that in the good faith opinion of the Board of Directors the Employee
has engaged in conduct described in this Section 1(f) and specifying the
particulars in detail.


2. Term. The term of this Agreement shall be one year from the date first
written above, provided that on each anniversary of such date, the term shall be
extended for an additional year unless at least 90 days prior such anniversary,
either the Company or the Employee gives notice to the other that the term of
this Agreement shall not be extended further, and provided further that
notwithstanding the delivery of any such notice, the term of this Agreement
shall be extended until the expiration of 24 months following the date upon
which a Change in Control shall have occurred during the term of the Agreement
including extensions of the term pursuant to the first proviso of this sentence.


3. Severance Benefits.


(a) In the event of Involuntary Termination in connection with or within 24
months after a Change in Control which occurs during the term of this Agreement,
the Company shall, (1) pay to the Employee in a lump sum in cash within 25
business days after the Date of Termination an amount equal to the sum of (i)
the Employee’s base salary for a period of 18 months at the rate of base salary
in effect on the date of the Change in Control or the Date of Termination,
whichever is greater, and (ii) the amount of the Employee’s prior year’s annual
bonus multiplied by a fraction with a numerator of the number of days which have
elapsed through the Date of Termination in the fiscal year in which the Date of
Termination occurs and a denominator of 365; (2) provide to the Employee for 18
months following the Date of Termination, such health, dental and life insurance
benefits as the Company maintained for the Employee at the Date of Termination
on terms as favorable to the Employee as applied at the Date of Termination, or
at the election of the Employee (or, notwithstanding the election of the
Employee at the election of the Company if coverage under the Company’s group
plan is not available to the Employee) cash in an amount equal to the premium
cost being paid by the company with respect to the Employee for such benefits
immediately prior to the Date of Termination); (3) transfer to Employee title to
the Company owned vehicle currently used by the Employee, if any, with the
Company paying all coats, licensing fees and taxes (excluding income taxes)
associated with the transfer of title, or in the event the Employee receives a
monthly cash car allowance in lieu of use of a Company vehicle, the Company
shall pay to the Employee pursuant to this paragraph an additional sum equal to
18 times the greater of the monthly car allowance in effect on the date of the
Change of Control or the Date of Termination; (4) and vesting of all of
Employee’s outstanding stock options and/or restricted stock awards with the
Company or its affiliates. The provision of any medical benefits under this
Section 3(a) shall not extend to the period for the continuation of group health
benefits under the COBRA health care continuation provisions of Section 601 of
the Employee Retirement Income Security Act of 1974 (“ERISA”( or other
applicable state laws. Nothing herein shall diminish the right of the Employee
to receive any earned and accrued bonus, on a pro rata basis, for the year in
which Involuntary Termination occurs or to be compensated for accrued but unused
vacation and sick time.


(b) Notwithstanding any other provision of this Agreement, if the value and
amounts of benefits under this Agreement, together with any other amounts and
the value of benefits received or to be received by the Employee in connection
with a Change in Control would cause any amount to be nondeductible by the
Company or any of its subsidiaries for federal income tax purposes pursuant to
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), then
amounts and benefits under this Agreement shall be reduced (not less than zero)
to the extent necessary so as to maximize amounts and the value of benefits to
the Employee without causing any amount to become nondeductible by the Company
or its subsidiaries pursuant to or by reason of Section 280G of the Code. The
Employee shall determine the allocation of such reduction among payments and
benefits to the Employee.


(c) Any payments made to the Employee pursuant to this Agreement are subject to
and conditioned upon their compliance with 12 U.S.C. §1828(k) and any
regulations promulgated thereunder.


4. Notice of Termination. In the event that the Company desires to terminate the
employment of the Employee without his consent during the term of this Agreement
in connection with or after a Change in Control has occurred, the Company shall
deliver to the Employee a written notice of termination, stating (i) whether
such termination constitutes Termination for Cause, and, if so, setting forth in
reasonable detail the facts and circumstances that are the basis for the
Termination for Cause, and (ii) specifying the Date of Termination. In the event
that the Employee determines in good faith that he or she has suffered
Involuntary Termination of his employment, the Employee shall send a written
notice to the Company stating the circumstances that constitute Involuntary
Termination and the Date of Termination. No provision of this Agreement shall be
construed as providing to the Employee any right to be retained as an employee
of the Company.


5. No Mitigation. The Employee shall not be required to mitigate the amount of
any salary or other payment or benefit provided for in this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Agreement be reduced by any compensation earned by the
Employee as the result of employment by another employer, by retirement benefits
after the date of termination or otherwise, except as expressly set forth
herein.


6. Attorneys and/or Fees. If the Employee is purportedly Terminated for Cause or
Involuntarily Terminated and the Company denies payments and/or benefits under
Section 3 of this Agreement on the basis that the Employee experienced
Termination for Cause rather than Involuntary Termination, but it is determined
by a court of competent jurisdiction or by an arbitrator pursuant to Section 14
that cause as contemplated by Section 1(f) of this Agreement did not exist for
termination of the Employee’s employment, or if in any event it is determined by
any such court or arbitrator that the Company has failed to make timely payment
of any amounts or provision of any benefits owed to the Employee under this
Agreement, the Employee shall be entitled to reimbursement for all reasonable
costs, including attorneys’ fees, incurred in challenging such termination of
employment or collecting such amounts or benefits. Such reimbursement shall be
in addition to all rights which the Employee is otherwise entitled under this
Agreement.


7. No Assignments.


(a) This Agreement is personal to each of the parties hereto, and neither party
may assign or delegate any of its rights or obligations hereunder without first
obtaining the written consent of the other party; provided, however, that the
Company shall require any successor or assign (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by an assumption agreement in form and
substance satisfactory to the Employee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession or assignment had taken place.
Failure of the Company to obtain such an assumption agreement prior to the
effectiveness of any such succession or assignment shall be a breach of this
Agreement and shall entitle the Employee to compensation from the Company in the
same amount and on the same terms as the compensation pursuant to Section 3
hereof. For purposes of implementing the provisions of this Section 7, the date
on which any such succession becomes effective shall be deemed the Date of
Termination.


(b) This Agreement and all rights of the Employee hereunder shall inure to the
benefit of and be enforceable by the Employee’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amounts would still
be payable to the Employee hereunder if the Employee had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Employee’s devisee, legatee or other designee
or if there is no such designee, to the Employee’s estate.


8. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Company at its home
office, to the attention of the Board of Directors with a copy to the Secretary
of the Company, or, it to the Employee, to such home or other address as the
Employee has most recently provided in writing to the Company.


9. Amendments. No amendments or additions to this Agreement hall be binding
unless in writing and signed by both parties, except as herein otherwise
provided.


10. Headings. The headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.


11. Severablility. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceablity of the other provisions hereof.


12. Governing Law. This Agreement shall be governed by the laws of the United
States to the extent applicable and otherwise by the laws of the State of
California.


13. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by non-binding arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction, and shall include an award of attorneys’ fees and costs to the
prevailing party.


The parties have executed this Agreement as of the day and year first above
written.

 
 

--------------------------------------------------------------------------------

 



THIS AGREEMENT CONTAINS A NON-BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.


ITLA CAPITAL CORPORATION




/s/ George W. Haligowski   
By: George W. Haligowski    
Its: Chairman, President and Chief Executive Officer




EMPLOYEE
 
/s/ Phillip E. Lombardi   
Phillip E. Lombardi







































